Citation Nr: 1001747	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-37 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), from May 10, 2005 to 
June 15, 2009.  

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from June 16, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied an increased rating for 
PTSD.  

In February 2009, the Board remanded the case for further 
evidentiary development.  In an October 2009 rating decision, 
the RO granted a 70 percent rating for PTSD effective June 
16, 2009.  As a result, he has essentially been assigned 
staged ratings for the disability.  Accordingly, the issue 
has been separated as indicated on the initial page of this 
decision.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made).  


FINDINGS OF FACT

1.  From May 10, 2005 to June 15, 2009, the Veteran's PTSD 
was manifested by occupational and social impairment with 
reduced reliability and productivity.  

2.  From June 16, 2009, the Veteran's PTSD was manifested by 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  From May 10, 2005 to June 15, 2009, the criteria for a 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2009).  

2.  From June 16, 2009, the criteria for a 100 percent rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 20098); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a July 2005 letter, prior to the rating on appeal, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence relevant to the claim.  In a 
June 2006 letter, after the rating on appeal, he was advised 
of how disability ratings and effective dates are assigned.  

The Board also observes the Court's holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA 
notice requirements in an increased rating case.  However, 
this case was recently overturned in part by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  Hence, it need not be further discussed 
in this decision.  

The Board finds that any deficiency with respect to the 
timing of the notice provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran 
was fully informed of the evidence which had been obtained in 
support of the appeal.  Moreover, following the notice, the 
RO readjudicated the appeal most recently in an October 2009 
supplemental statement of the case.  Thus, the Board 
concludes that there is no prejudice to the Veteran due to 
any defect in the timing of the notices provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or a supplemental statement of the case is sufficient to 
cure a timing defect).  Hence, the Board finds that the duty 
to notify provisions have been satisfactorily met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service VA 
treatment records, and the relevant VA examination reports.  
In March 2009, the Social Security Administration related 
that the Veteran's medical records related to his disability 
claim had been destroyed.  In this regard, the Board points 
out that the Veteran testified at his October 2008 personal 
hearing before the undersigned that he was awarded disability 
on the basis of his heart disease.  Hence, it does not appear 
that these records would be relevant to the Veteran's claim 
for an increased rating for his psychiatric disability.  See 
Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010) 
holding that "[w]hen a SSA decision pertains to a completely 
unrelated medical condition and the veteran makes no specific 
allegations that would give rise to a reasonable belief that 
the medical records may nonetheless pertain to the injury for 
which the veteran seeks benefits, relevance is not 
established.  There must be specific reason to believe these 
records may give rise to pertinent information to conclude 
that they are relevant..").  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matters on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1 (2009).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, as is already the case in the present 
appeal, the Board observes that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart, supra.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

The Veteran's PTSD has been evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides 
that a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41 to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130.  Rather, GAF scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The Board finds that the medical evidence preponderates 
against the assignment of a rating in excess of 50 percent 
for the Veteran's PTSD from May 10, 2005 to June 15, 2009.  
As noted above, a GAF score of between 41 and 50 reflects 
serious symptoms or serious difficulty in social, 
occupational, or school functioning.  The GAF scores reported 
on VA examination and in the outpatient medical records 
during this period are 50.  (See September 2005 VA 
examination report and the August 2005 clinical assessment of 
MKS, MD.  Moreover, the Veteran was found to be generally 
functioning well during this time period with symptoms 
compatible with a 50 percent rating, such as sleep 
impairment, depressed mood, anxiety, angry outbursts, and 
suspiciousness as a result of persistent thoughts of his 
combat experiences in Korea, nightmares, and poor sleep.  The 
September 2005 VA examination report indicated that the 
Veteran did not experience panic attacks and was proud of the 
fact that he was not afraid to work installing windows on 
tall buildings; he denied delusions, hallucinations, and 
obsessive rituals; and he reported that his personal life was 
not impaired.  Additionally, there were no suicidal or 
homicidal thoughts present and his personal hygiene was 
observed to be satisfactory.  The examiner observed that the 
Veteran's alcohol dependence was most likely related to his 
PTSD; however, it was noted to be in partial remission.  
Additionally, it was noted that the Veteran displayed a 
substantial natural resilience in spite of his trauma which 
enabled him to remain socially and occupationally functional 
throughout most of his life.  For example, he was married and 
successfully raised two children and he was employed with the 
same company for more than 43 years.  Consequently, the Board 
concludes that a rating in excess of 50 percent for PTSD was 
not warranted for this time period.  

At his VA examination on June 16, 2009, the Veteran reported 
significant marital troubles, interpersonal relationships 
with his children, increased anger, increased outbursts and 
altercations, and increased alcohol consumption which made 
him extremely volatile.  His GAF was reported to be 40.  The 
examiner noted that the Veteran was currently unemployable 
due to his PTSD and related alcohol abuse.  His judgment was 
poor, he lacked impulse control, and his thought processes 
had become impaired.  Based on these clinical findings, and 
resolving any doubt in the Veteran's favor, the Board 
concludes that the Veteran is totally impaired socially and 
occupationally as of the date of this examination.  
Consequently, a 100 percent rating is warranted from 
June 16, 2009.  As discussed more fully above, more serious 
symptoms were not clinically observed and detailed prior to 
this date.  


ORDER

A rating in excess of 50 percent for PTSD from May 10, 2005 
to June 15, 2009 is denied.  

A 100 percent rating for PTSD is granted from June 16, 2009, 
subject to the regulations governing the payment of monetary 
awards.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


